DETAILED ACTION

This action is in response to the amendment filed on 2/8/21.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-12, 14, 16, 19-24, and 27 are allowable. Claims 25 and 26, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 2/18/20, is hereby withdrawn and claims 25 and 26 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Duncan on 2/12/21.
The application has been amended as follows: 
In the Claims:
In claim 23, line 1 delete “web” and insert therein - - plant - -.
In claim 24, line 2 delete “at least one” and insert therein - - the respective - -.
In claim 24, line 3 delete “at least one corrugated cardboard web in” and insert therein - - respective corrugated cardboard web laminated on one side in - -.
In claim 24, line 4 delete “a further” and insert therein - - the lamination - -.
In claim 25, line 4 delete “at least one” and insert therein - - a respective - -.
In claim 25, line 8 delete “at least one” and insert therein - - respective - -.
In claim 25, line 30 before “applying” insert - - using the corrugated cardboard plant to produce corrugated cardboard including - -.
In claim 25, line 30 delete “the at least one corrugated cardboard web laminated on one side for connecting the the at least one corrugated cardboard web” and insert therein - - the respective corrugated cardboard web laminated on one side for connecting the respective corrugated cardboard web laminated on one side - -.
In claim 25, line 32 delete “a further” and insert therein - - the lamination - -.
Cancel claim 26.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of the amendments filed on 2/8/21 the previous rejections set forth in the Office Action mailed on 10/16/20 are withdrawn.  The claims are allowed for the reasons set forth in paragraph 19 of the Office Action mailed on 5/5/20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/JOHN L GOFF II/Primary Examiner, Art Unit 1746